Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-20, in the reply filed on March 31th, 2021 are acknowledged. Claim 19 has been amended. Claim 20 has been cancelled. New claim 21 has been added. Claims 1-19 and 21 are pending.
Action on merits of claims 1-19 and 21 follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2013/0244392, hereinafter as Oh ‘392) in view of Liaw (US 2013/0292777, hereinafter Liaw ‘777) as an evidence.
Regarding Claim 1, Oh ‘392 teaches an integrated circuit device comprising: 
a substrate (Fig. 28, (100); [0047]) comprising a first area (RG1) and a second area (RG2); 
a first device isolation film (110; [0055]) on the first area; 
a second device isolation film (110; [0055]) on the second area; 
a plurality of first fin-shaped active areas (F3; [0066]) spaced apart at a constant pitch in the first area, each of the plurality of first fin-shaped active areas comprising a first top portion protruding from the first device isolation film by a first distance in a direction; and 
a plurality of second fin-shaped active areas (F1; [0066]) spaced apart at the pitches in the second area, each of the plurality of second fin-shaped active areas comprising a second top portion protruding from the second device isolation film in the direction by a second distance greater than the first distance (H4>H1; see para. [0070]).  
Thus, Oh ‘392 is shown to teach all the features of the claim with the exception of explicitly the feature: “the variable pitches”.
However, it has been held to be within the general skill of a worker in the art to have the variable pitches on the basis of it suitability for the intended use as a matter of obvious design choice (as shown in  Figs 8-9; para. [0070]-[0072] of Liaw ‘777 as an evidence).  In re Leshin, 125 USPQ 416., 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A person of ordinary skills in the art is motivated to have the variable pitches in order to improve the performance of the integrated circuit devices (e.g. reducing leakage current as shown in para. [0071] of Liaw ‘777).

Regarding Claim 12, Oh ‘392 teaches an integrated circuit device comprising: 
a substrate (Fig. 28, (100); [0003], [0047]-[0050]) comprising a non-memory area and a memory area (see para. [0003] and [0081]); Examiner considers region RG1 is non-memory region and RG2 is memory region.
first and second device isolation films (110; [0055]) on the non-memory and memory areas, respectively, of the substrate; 
first and second gate lines (Fig. 28, (143); [0056]) on the first and second device isolation films, respectively; 
a first fin-shaped active area (F3; [0066]) protruding from the non-memory area in a direction, the first fin-shaped active area comprising: a first base portion comprising a sidewall covered by the first device isolation film; and a first top portion protruding from the first base portion in the direction up to a first height from the first base portion, the first top portion covered by the first gate line; and a second fin-shaped active area (F1; [0066]) protruding from the memory area in the direction, the second fin-shaped active area comprising: a second base portion comprising a sidewall covered by the second device isolation film; and a second top portion protruding from the second base portion in the direction up to a second height from the second base portion, the second top portion covered by the second gate line, the second height being higher than the first height.  


Regarding Claim 17, Oh ‘392 teaches an integrated circuit device comprising: 
a substrate (Fig. 28, (100); [0003], [0047]-[0050]) comprising a non-memory area and a memory area (see para. [0003] and [0081]); Examiner considers region RG1 is non-memory region and RG2 is memory region.
a first device isolation film (110; [0055]) on the non-memory area of the substrate; 
a second device isolation film (110; [0055]) on the memory area of the substrate; 
a plurality of first fin-shaped (F3; [0066]) active areas spaced apart at a constant pitch in the non- memory area, at least one of the plurality of first fin-shaped active areas comprising a first top portion protruding from the first device isolation film by a first distance in a direction; and a plurality of second fin-shaped active areas spaced apart at pitches in the memory area, at least one of the plurality of second fin-shaped active areas comprising a second top portion protruding from the second device isolation film in the direction by a second distance longer than the first distance (H4>H1; see para. [0070]).
Thus, Oh ‘392 is shown to teach all the features of the claim with the exception of explicitly the feature: “the variable pitches; and a difference between the second distance and the first distance is in a range from about 1 to about 5 nanometers (nm)”.
However, it has been held to be within the general skill of a worker in the art to have the variable pitches; and a difference between the second distance and the first distance is in a range In re Leshin, 125 USPQ 416., 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A person of ordinary skills in the art is motivated to have the variable pitches and a difference between the second distance and the first distance is in a range from about 1 to about 5 nanometers (nm) in order to improve the performance of the integrated circuit devices.

Regarding Claims 2, 13 and 18, Oh ‘392 teaches the first top portion has a first width, and the second top portion has a second width; and the first width narrower than the second width.
Thus, Oh ‘392 is shown to teach all the features of the claim with the exception of explicitly the feature: “the second width narrower than the first width”.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second width narrower than the first width, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A person of ordinary skills in the art is motivated to have the second width narrower than the first width in order to improve the performance of the integrated circuit devices.

Regarding Claim 3, Oh ‘392 teaches the first top portion comprises: a first lower section active area comprising a first inclined sidewall extending at a first inclination angle with respect to the direction (see Figs. 25 and 26); a first middle section active area protruding from the first lower section active area in the direction and comprising a second inclined sidewall extending at a second inclination angle smaller than the first inclination angle with respect to the direction; a first upper section active area protruding from the first middle section active area in the direction and comprising a third inclined sidewall extending at a third inclination angle greater than the second inclination angle with respect to the direction; and a first tip active area protruding from the first upper section active area in the direction and comprising a first rounded outer surface (see Fig. 40).  
Furthermore, it has been held to be within the general skill of a worker in the art to have a first middle section active area protruding from the first lower section active area in the direction and comprising a second inclined sidewall extending at a second inclination angle smaller than the first inclination angle with respect to the direction; a first upper section active area protruding from the first middle section active area in the direction and comprising a third inclined sidewall extending at a third inclination angle greater than the second inclination angle with respect to the direction on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 4, Oh ‘392 teaches a second lower section active area comprising a fourth inclined sidewall extending at a fourth inclination angle greater than the first inclination angle with respect to the direction (see Figs. 25 and 26); a second middle section active area protruding from the second lower section active area in the direction and comprising a sidewall extending at a fifth inclination angle smaller than the fourth inclination angle with respect to the direction, the second middle section active area comprising a first width narrower than a second width of the first middle section active area; a second upper section active area protruding from the second middle section active area in the direction and comprising a fifth inclined side wall extending at a sixth inclination angle greater than the fifth inclination angle with respect to the direction; and a second tip active area protruding from the second upper section active area in the direction and comprising a second rounded outer surface (see Fig. 40).  
Furthermore, it has been held to be within the general skill of a worker in the art to have a second middle section active area protruding from the second lower section active area in the direction and comprising a sidewall extending at a fifth inclination angle smaller than the fourth inclination angle with respect to the direction, the second middle section active area comprising a first width narrower than a second width of the first middle section active area; a second upper section active area protruding from the second middle section active area in the direction and comprising a fifth inclined side wall extending at a sixth inclination angle greater than the fifth In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claims 5 and 14, Oh ‘392 teaches the first top portion comprises a first tip active area comprising a first rounded outer surface having a first curvature radius, and wherein the second top portion comprises a second tip active area comprising a second rounded outer surface having a second curvature radius (see Fig. 40) that is larger than the first curvature radius.  
Thus, Oh ‘392 is shown to teach all the features of the claim with the exception of explicitly the feature: “a second curvature radius is equal to or smaller than the first curvature radius”.
However, it has been held to be within the general skill of a worker in the art to have the second curvature radius is equal to or smaller than the first curvature radius on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



Furthermore, it has been held to be within the general skill of a worker in the art to have the first top inclination angle being different from the first base inclination angle on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 7, Oh ‘392 teaches the first top inclination angle is larger than the first base inclination angle (see Fig. 40).  
Furthermore, it has been held to be within the general skill of a worker in the art to have the first top inclination angle is larger than the first base inclination angle on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding Claim 8, Oh ‘392 teaches each of the plurality of second fin-shaped active areas comprises a second base portion having a second base side wall covered by the second 
Furthermore, it has been held to be within the general skill of a worker in the art to have the second top inclination angle being different from the second base inclination angle on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 9, Oh ‘392 teaches the second top inclination angle is larger than the second base inclination angle (see Fig. 40).  
Furthermore, it has been held to be within the general skill of a worker in the art to have the second top inclination angle is larger than the second base inclination angle on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 10, Oh ‘392 teaches each of the plurality of first fin-shaped active areas comprises a first base portion covered by the first device isolation film (Fig. 28, (110); [0055]), and a first inclination transition point between the first top portion and the first base portion (see Fig. 41).  
Furthermore, it has been held to be within the general skill of a worker in the art to have a first inclination transition point between the first top portion and the first base portion on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 11, Oh ‘392 teaches each of the plurality of second fin-shaped active areas comprises a second base portion covered by the second device isolation film (Fig. 28, (110); [0055]), and a second inclination transition point between the second top portion and the second base portion (see Fig. 41).  
Furthermore, it has been held to be within the general skill of a worker in the art to have a second inclination transition point between the second top portion and the second base portion on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 15, Oh ‘392 teaches the first top portion comprises: a first lower section active area comprising a first inclined sidewall extending at a first inclination angle with respect to the direction (see Figs. 25 and 26); and wherein the second top portion comprises a second lower section active area comprising a second inclined sidewall extending at a second inclination angle greater than the first inclination angle with respect to the direction.  
Furthermore, it has been held to be within the general skill of a worker in the art to have the second inclined sidewall extending at the second inclination angle a greater than the first inclination angle with respect to the direction on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. 

Regarding Claim 16, Oh ‘392 teaches the first top portion comprises: (see Figs. 25 and 26) a first middle section active area protruding from the first lower section active area in the direction and comprising a third inclined sidewall extending at a third inclination angle smaller than the first inclination angle with respect to the direction (see Figs. 25 and 26); and wherein the second top portion further comprises a second middle section active area protruding from the second lower section active area in the direction and comprising a sidewall extending parallel to the direction (see Fig. 40).  
Furthermore, it has been held to be within the general skill of a worker in the art to have a third inclined sidewall extending at a third inclination angle smaller than the first inclination In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 19, Oh ‘392 teaches the first top portion has a first lower section active area having a first top side wall extending at a first top inclination angle with respect to the direction (see Figs. 25 and 26), the first top inclination angle being larger than zero degrees, and wherein the second top portion has a second lower section active area having a second top side wall extending at a second top inclination angle with respect to the direction, the second top inclination angle being greater than the first top inclination angle;AND the first lower section active area has a first height, and the second lower section active area (see Fig. 28) has a second height greater than the first height.  
It has been held to be within the general skill of a worker in the art to have the second lower section active area has a second height greater than the first height; and the second top inclination angle being greater than the first top inclination angle on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 21, Oh ‘392 is shown to teach all the features of the claim with the exception of explicitly the feature: “each of the variable pitches is longer than the constant pitch”.
However, it has been held to be within the general skill of a worker in the art to have each of the variable pitches is longer than the constant pitch on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to select the variable pitches dimension (e.g. the variable pitches is longer than the constant pitch) in order to improve the performance of the integrated circuit devices (e.g. reducing leakage current as shown in Figs. 8-9 and para. [0071] of Liaw ‘777 as an evidence).


Response to Arguments
4.	Applicant's arguments, with regards to claims 1-19 and 21, filed on March 31st, 2021 have been fully considered but they are moot in view of the new ground of rejection.
5.	On pages 8-9 of the Applicant’s Response, with respect to independent claims 1 and 17
applicants argue that the Office Action's conclusion of obviousness with respect to the claimed variable pitches appears to be an unsupported conclusory statement resulting from impermissible hindsight reasoning based on (a) Applicant's specification rather than based on (b) the disclosure of any prior art reference.
6.	The Examiner respectfully disagrees with Applicant’s arguments. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made (see Figs 8-9; para. [0070]-[0072] of Liaw ‘777 as an evidence), and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, the rejection of independent claims 1 and 17 are sustained.
7.	On page 10 of the Applicant’s Response, applicants argue that Oh’s reference does not disclose "a first fin-shaped active area protruding from the non-memory area...and a [higher] second fin-shaped active area protruding from the memory area," as recited in independent Claim 12.
8.	The Examiner respectfully disagrees with Applicant’s arguments. Para. [0081] of Oh’s reference discloses an electronic system including a memory device and non-memory devices 

9.	Since all the independent claims 1, 12 and 17 are rejected as stated above, all dependent claims 2-11, 13-16, 18-19 and 21 are also rejected due to dependency status.
10.	Therefore, in view of the above reasons, Examiner maintains rejections.

Interviews After Final
11.	Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
13.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829